In the Missouri Court of Appeals
                                  Eastern District
                                                 DIVISION TWO


    TERRENCE HENDRICKS,                                       )   No. ED102067
                                                              )
            Appellant,                                        )   Appeal from the Circuit Court of
                                                              )   the City of St. Louis
    vs.                                                       )
                                                              )   Honorable David C. Mason
    STATE OF MISSOURI,                                        )
                                                              )
            Respondent.                                       )   Filed: February 9, 2016

                                                   Introduction

           Terrence Hendricks (Movant) appeals the judgment of the Circuit Court of the City of St.

Louis denying his Rule 29.151 motion for post-conviction relief. Movant asserts one point on

appeal. Because Movant’s amended motion was untimely filed and the motion court made no

independent abandonment inquiry, we reverse and remand. The State and Movant agree remand

is required.

                                                    Background

           Movant filed a timely pro se Rule 29.15 motion for post-conviction relief on June 30,

2011. The motion court appointed counsel on July 22, 2011. On July 29, 2011, counsel entered

an appearance and moved for a 30-day extension to file an amended motion. The motion court

never entered an order ruling on or granting the extension.                      Then, on October 20, 2011,

1
    Unless otherwise noted, all references to Rules are to Missouri Supreme Court Rules (2015).
appointed counsel filed an amended motion. Ultimately, after an evidentiary hearing, the motion

court denied both of the claims in Movant’s amended motion. Movant appeals.

                                          Discussion

       The Missouri Supreme Court’s decision in Moore v. State, 458 S.W.3d 822 (Mo. banc

2015), governs our analysis.    In Moore, the movant filed a timely pro se motion, but the

movant’s appointed counsel filed an amended motion outside of the sixty-day deadline. Id. at

825. The movant’s amended motion was untimely. Id. The Court held that “[w]hen an untimely

amended motion is filed, the motion court has a duty to undertake an independent inquiry . . . to

determine if abandonment occurred.”       Id.   (internal quotation omitted) (citation omitted).

Because the motion court did not make an independent inquiry into abandonment, the Supreme

Court reversed the motion court’s judgment and remanded the matter to the motion court, as it is

“the appropriate forum to conduct such an inquiry.” Id. at 826.

       Here, post-conviction counsel was appointed on July 22, 2011, after this Court entered its

mandate. Therefore, Movant’s amended motion was due sixty days later, on September 20,

2011. On July 29, 2011, post-conviction counsel requested a 30-day extension on the filing of

the amended motion.     If granted, this extension would have extended the due date of the

amended motion to October 20, 2011. However, because the motion court never ruled on the

motion for extension, the due date for the amended motion remained September 20, 2011. Post-

conviction counsel did not file an amended motion until October 20, 2011.

       Therefore, the amended motion was filed untimely and the motion court was required to

perform an independent inquiry into whether Movant was abandoned. Because the motion court

failed to do so, in accordance with Moore, we are required to remand the matter to the motion

court to conduct such an inquiry. The State and Movant agree remand is required.




                                                2
                                             Conclusion

       The judgment of the motion court is reversed and the case is remanded for further

proceedings consistent with this opinion.




                                            _______________________________
                                            Philip M. Hess, Presiding Judge


Gary M. Gaertner, Jr., J. and
Angela T. Quigless, J. concur.




                                              3